Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 11 Sep 2020.
Claims 1-15 are currently pending and have been examined.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the trademark/trade name “Bluetooth,” which is a trademark registered under registration number 2911905.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless communication mechanism and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-12 recite a method, and claims 13-15 recite a system. These are statutory categories.  
Step 2A, prong 1: Independent claim 1 recites receiving location coordinates; receiving user identification information; determining a registered user from the user identification information, the registered user associated with a user account of a service provider; authorizing access to the user account; determining that the geographic location is within a threshold distance to a transport station; and triggering a transport mode reservation event in the user account. 
Independent claim 5 recites receiving data associated with a user; determining a registered user from the data, the registered user associated with a user account of a service provider; authorizing access to the user account; determining that the user satisfies a transport reservation criterion; and triggering a transport mode reservation event in the user account. 
Independent claim 13 recites receiving data concerning a user; determine a registered user from the data, the registered user associated with a user account of a service provider; authorize access to the user account; determine that the user device satisfies a transport reservation criterion; and trigger a transport mode reservation event in the user account. Creating a reservation based on user information is a commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claims 1 and 5 the additional element is the computing/user device for which the data is ascertained. In claim 13 the additional elements are the processor, the memory and instructions, and a user device. These elements are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: the dependent claims further define the abstract idea with additional details and rules to be followed and details of the commercial interaction. Claims 2, 8, and 15 recite that the method includes at least one of finalizing the reservation, debiting the user account, or providing a notification. Claim 3 recites that the notification may be about a reservation opportunity. Claim 4 recites that the location data are global positioning system (GPS) data. Claims 6 and 14 recite that the reservation criterion is that the user device is within a threshold distance of a transport station. Claim 7 recites that the station is a bicycle station. Claim 9 recites that the data comprises at least one of image data, location coordinates, or wireless data. Claim 10 recites that the data is image data and analyzing the image data to identify the user. Claim 11 recites that the user device is any of a vehicle, a mobile device, an internet-connected device, or a cellular network connected device. Claim 12 recites using a model to generate a recommendation for a reservation. All of these are additional details of the commercial interaction, also falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: except as identified in prong 1, the dependent claims do not recite additional elements other than those recited in the independent claims and are therefore subject to the same analysis. Claims 7 and 11 recite additional elements at a very high level and which do not alter the function of the claimed reservation system. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 8-9, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20150348179 to Kamisawa et. al. (“Kamisawa”).
Claim 5
Kamisawa discloses the following elements:
A computer-implemented method, comprising: ([0186] vehicle rental method is realized by executing the program on a computer)
receiving data associated with a user device; ([0070] system receives location coordinates of a mobile terminal based on GPS signal from a satellite; [0068] mobile terminals transmit customer identification information to the system; [0083] system receives user identification information from the mobile terminals)
determining a registered user from the data, the registered user associated with a user account of a service provider; ([0121] member registration unit receives member registration information from a customer and accumulated in the customer database; [0069] customer registers as a member and receives a customer ID; [0083] system receives user identification information from the mobile terminals; [0161] reservation receiving unit receives rental request information; [0215] reservation management data receives customer ID and vehicle ID and registers a vehicle rental)
authorizing access to the user account; ([0145]-[0146] customer is authenticated based on received customer ID; see paragraph [0118] for details of authentication process)
determining that the user device satisfies a transport reservation criterion; ([0074] current position information of the mobile terminal is used to identify a store near the current position with a vehicle in a standby state; [0126] system selects a store close to where the customer is present; [0151] system searches for a store close to the current position of the user terminal)
and triggering a transport mode reservation event in the user account. ([0074] system receives a manipulation signal to start a reservation for a vehicle)
Claim 8
Kamisawa discloses the elements of claim 5, above. Kamisawa also discloses:
wherein the transport mode reservation event comprises at least one of: finalizing a transportation reservation, debiting the user account an amount associated with the transport mode reservation event, or providing a notification to confirm a transport reservation or otherwise corresponding to the transport mode reservation event. ([0131] system confirms a reservation; system can send a confirmation mail;  [0156] system creates a vehicle rental in the system; [0167] system confirms the reservation to the vehicle rental server; [0125] system can send reservation notifications to the user terminal; [0159] system can notify the user that no vehicle is available for rental; [0260] notification regarding available return store is sent to the user terminal)
Claim 9
Kamisawa discloses the elements of claim 5, above. Kamisawa also discloses:
wherein the data comprises at least one of: image data obtained from a camera, location coordinates, or Bluetooth or other wirelessly-transmitted data. ([0070] system receives location coordinates of a mobile terminal based on GPS signal from a satellite; [0056] mobile terminals communicate with system via wireless systems; may include a digital camera and a GPS; [0280] system may use near-field communication to communicate between user’s mobile terminal and store terminal)
Claim 11
Kamisawa discloses the elements of claim 5, above. Kamisawa also discloses:
wherein the user device is at least one of: a vehicle, a mobile device, an internet-connected device, or a cellular network-connected device. ([0056] mobile terminals communicate with system via wireless systems; may be mobile phones, smart phones, cell phones)
Claim 13
Kamisawa discloses the following elements:
A computing system, comprising: ([0186] vehicle rental method is realized by executing the program on a computer)
at least one processor; ([0101] control system includes a processor)
and memory including instructions that, when executed by the at least one processor, cause the computing system to: ([0101] control system includes a processor, a memory, and a program)
receive data concerning a user device; ([0070] system receives location coordinates of a mobile terminal based on GPS signal from a satellite; [0068] mobile terminals transmit customer identification information to the system; [0083] system receives user identification information from the mobile terminals)
determine a registered user from the data, the registered user associated with a user account of a service provider; ([0121] member registration unit receives member registration information from a customer and accumulated in the customer database; [0069] customer registers as a member and receives a customer ID; [0083] system receives user identification information from the mobile terminals; [0161] reservation receiving unit receives rental request information; [0215] reservation management data receives customer ID and vehicle ID and registers a vehicle rental)
authorize access to the user account; ([0145]-[0146] customer is authenticated based on received customer ID; see paragraph [0118] for details of authentication process)
determine that the user device satisfies a transport reservation criterion; ([0074] current position information of the mobile terminal is used to identify a store near the current position with a vehicle in a standby state; [0126] system selects a store close to where the customer is present; [0151] system searches for a store close to the current position of the user terminal)
and trigger a transport mode reservation event in the user account. ([0074] system receives a manipulation signal to start a reservation for a vehicle)
Claim 15
Kamisawa discloses the elements of claim 13, above. Kamisawa also discloses:
wherein the transport mode reservation event comprises at least one of: finalizing a transportation reservation, debiting the user account an amount associated with the transport mode reservation event, or providing a notification to confirm a transport reservation or otherwise corresponding to the transport mode reservation event. ([0131] system confirms a reservation; system can send a confirmation mail;  [0156] system creates a vehicle rental in the system; [0167] system confirms the reservation to the vehicle rental server; [0125] system can send reservation notifications to the user terminal; [0159] system can notify the user that no vehicle is available for rental; [0260] notification regarding available return store is sent to the user terminal)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20150348179 to Kamisawa et. al. (“Kamisawa”) in view of U.S. Patent No. 10482226 to Konrardy et. al. (“Konrardy”).
Claim 1
Kamisawa discloses the following elements:
A computer-implemented method, comprising: ([0186] vehicle rental method is realized by executing the program on a computer)
receiving location coordinates associated with a geographic location of a computing device; ([0070] system receives location coordinates of a mobile terminal based on GPS signal from a satellite)
receiving user identification information; ([0068] mobile terminals transmit customer identification information to the system; [0083] system receives user identification information from the mobile terminals)
determining a registered user from the user identification information, the registered user associated with a user account of a service provider; ([0121] member registration unit receives member registration information from a customer and accumulated in the customer database; [0069] customer registers as a member and receives a customer ID; [0083] system receives user identification information from the mobile terminals; [0161] reservation receiving unit receives rental request information; [0215] reservation management data receives customer ID and vehicle ID and registers a vehicle rental)
authorizing access to the user account; ([0145]-[0146] customer is authenticated based on received customer ID; see paragraph [0118] for details of authentication process)
determining that the geographic location is within a  ([0074] current position information of the mobile terminal is used to identify a store near the current position with a vehicle in a standby state; [0126] system selects a store close to where the customer is present; [0151] system searches for a store close to the current position of the user terminal)
and triggering a transport mode reservation event in the user account. ([0074] system receives a manipulation signal to start a reservation for a vehicle)
Kamisawa discloses that the system searches for an selects a vehicle rental store close to the current position of the vehicle as set forth above. Kamisawa does not explicitly disclose that the system searches for a store within a threshold distance. However, Konrardy discloses a vehicle sharing system in which the system searches for a vehicle for sharing within a threshold distance of a user’s mobile device as in at least col. 17, ll. 47-56. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the threshold distance determination of Konrardy for the closest store searching as disclosed by Kamisawa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 2
Kamisawa in view of Konrardy discloses the elements of claim 1, above. Kamisawa also discloses:
wherein the transport mode reservation event comprises at least one of: finalizing a transportation reservation, debiting the user account an amount associated with the transportation reservation event, or providing a notification to confirm a transport reservation or otherwise corresponding to the transport mode reservation event. ([0131] system confirms a reservation; system can send a confirmation mail;  [0156] system creates a vehicle rental in the system; [0167] system confirms the reservation to the vehicle rental server; [0125] system can send reservation notifications to the user terminal; [0159] system can notify the user that no vehicle is available for rental; [0260] notification regarding available return store is sent to the user terminal)
Claim 3
Kamisawa in view of Konrardy discloses the elements of claim 2, above. Kamisawa also discloses:
wherein the notification is a prompt concerning at least one transportation reservation opportunity. ([0130] if no vehicle is found in a first area, the system can send a request to change the rental store to the customer terminal; [0164]-[0165] system can transmit a message requesting a change of return site to the user and receive a user response; [0154] system displays information about a vehicle that can be rented on the user’s terminal; user selects a certain vehicle through the input interface to make the reservation – this discloses a prompt concerning a reservation opportunity)
Claim 4
Kamisawa in view of Konrardy discloses the elements of claim 1, above. Kamisawa also discloses:
wherein the location coordinates are Global Positioning System (GPS) navigation system data. ([0070] system receives location coordinates of a mobile terminal based on GPS signal from a satellite)
Claim 6
Kamisawa discloses the elements of claim 5, above. Kamisawa also discloses:
wherein the transport reservation criterion is the user device being within a . ([0074] current position information of the mobile terminal is used to identify a store near the current position with a vehicle in a standby state; [0126] system selects a store close to where the customer is present; [0151] system searches for a store close to the current position of the user terminal)
Kamisawa discloses that the system searches for an selects a vehicle rental store close to the current position of the vehicle as set forth above. Kamisawa does not explicitly disclose that the system searches for a store within a threshold distance. However, Konrardy discloses a vehicle sharing system in which the system searches for a vehicle for sharing within a threshold distance of a user’s mobile device as in at least col. 17, ll. 47-56. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the threshold distance determination of Konrardy for the closest store searching as disclosed by Kamisawa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 7
Kamisawa discloses the elements of claim 6, above. Kamisawa also discloses:
wherein the transport station is a . ([0074] current position information of the mobile terminal is used to identify a store near the current position with a vehicle in a standby state)
Kamisawa does not explicitly disclose that the vehicle is a bicycle. However, Konrardy also discloses that the system disclosed can be applied to shared bicycles in col. 17, l. 59 – col. 18, l. 3. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the shared bicycle of Konrardy for the road vehicle rental as disclosed by Kamisawa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 12
Kamisawa discloses the elements of claim 5, above. Kamisawa also discloses:
. ([0484] system may make a recommendation for a return reservation store)
Kamisawa does not explicitly disclose using a trained model to generate the recommendation. However, Konrardy discloses that the system may make recommendations to users and drivers as in col. 16, ll. 25-64, col. 22, l. 67 – col. 23, l. 9, and that the recommendations may be based on machine learning functions including trained models as in col. 49, l. 49 – col. 50, l. 9. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the recommendation system of Kamisawa the model based recommendation as taught by Konrardy in order to “predict user demand for a vehicle.” Konrardy, col. 49, l. 53-54. 
Claim 14
Kamisawa discloses the elements of claim 13, above. Kamisawa also discloses:
wherein the transport reservation criterion is the user device being within a . ([0074] current position information of the mobile terminal is used to identify a store near the current position with a vehicle in a standby state; [0126] system selects a store close to where the customer is present; [0151] system searches for a store close to the current position of the user terminal)
Kamisawa discloses that the system searches for an selects a vehicle rental store close to the current position of the vehicle as set forth above. Kamisawa does not explicitly disclose that the system searches for a store within a threshold distance. However, Konrardy discloses a vehicle sharing system in which the system searches for a vehicle for sharing within a threshold distance of a user’s mobile device as in at least col. 17, ll. 47-56. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the threshold distance determination of Konrardy for the closest store searching as disclosed by Kamisawa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20150348179 to Kamisawa et. al. (“Kamisawa”) in view of U.S. Patent No. 10482226 to Konrardy et. al. (“Konrardy”) and further in view of U.S. Patent Publication No 20180096356 to Parekh (“Parekh”).
Claim 10
Kamisawa discloses the elements of claim 5, above. Kamisawa also discloses that the mobile terminals may include a digital camera as in [0056], and that store mobile terminals may be used to transmit images regarding the rental vehicle in [0089], [0091]-[0092]. Kamisawa also discloses using image recognition to determine whether there is damage to the vehicle based on stored image data in [0139]. Therefore, Kamisawa teaches the elements of claim 10 taken alone. However, because claim 5 is interpreted as the data coming from a user device, rather than a store device, Konrardy discloses:
wherein the data is image data, the method further comprising: (col. 43, ll. 1-30 system receives biometric fingerprints from user’s mobile device for storage in the user profile; biometric fingerprints may be facial images; col. 42, ll. 37-42 image data for comparison may be received from mobile device)
analyzing the image data to determine a feature vector; (col. 36, ll. 53-65 system will determine facial structures such as ear or nose etc. recognition)
comparing the feature vector to a plurality of stored feature vectors; (col. 43, ll. 1-30 system receives biometric fingerprints from user’s mobile device for storage in the user profile; biometric fingerprints may be facial images; col. 43, ll. 37-48 system may compare received user identification information to stored user identification information to allow access to the user profile; col. 25, ll. 6-25 system compares an approaching user to the identified user’s stored biometric features, including using facial recognition, to verify the user’s identity; see also col. 37, ll. 10-22)
and determining a stored feature . (col. 43, ll. 1-30 system receives biometric fingerprints from user’s mobile device for storage in the user profile; biometric fingerprints may be facial images; col. 43, ll. 37-48 system may compare received user identification information to stored user identification information to allow access to the user profile)
Kamisawa discloses image recognition for verifying a condition of an object as compared to an earlier condition. Konrardy discloses using image recognition to identify a biometric fingerprint of a user and verify their identity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the image recognition of Kamisawa the facial recognition of Konrardy in order to “verify that the person is the user” when the system “receives a request from the user for transportation.” Konrardy, col. 42, ll. 28-31. 
Kamisawa in view of Konrardy discloses using facial recognition to identify a user and grant access to a vehicle rental and sharing system. Neither Kamisawa nor Konrardy disclose a threshold deviation for a store feature vector. However, Parekh discloses determining whether facial metrics of a customer fall within a maximum allowable error deviation in [0044] and tables 1 and 2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the facial recognition identification of Kamisawa in view of Konrardy the threshold deviation as taught by Parekh in order so that a “customer's identity is verified before communication of sensitive payment card information to the merchant.” Parekh, paragraph [0011]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628